Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with William Klein (Reg. No. 43,719) on 08/06/2021.
The application has been amended as follows: Claims 13-20 are canceled.

Allowable Subject Matter
Claims 1, 5, and 7 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Braunstein et al. (USPAPN 2017/0008521) discloses:
a computation and control device (see para [591], a processor in a remote server for autonomous driving of vehicles), which is configured to perform operations comprising:
a) detecting a selected object in an environment, using a camera of a first vehicle (see para [31] and [590], detecting an object in an image, such as a landmark or a traffic sign);

c) transferring an attribute of the selected object, the first location coordinates and the first distance estimate to a server (see para [527] and [591], communication from the first vehicle to the remote server); and
d) carrying out the steps a) to c) for the selected object, to estimate a second position of the selected object, using a camera of a second vehicle, by means of a second program for localization, using second location coordinates and a second distance estimate (see para [527] and [591], a second vehicle, similar to the first vehicle, measuring a second position of the object in a similar manner); and
f) calculating a third position of the selected object by the server, by means of a third program (see para [591], calculating the first and second positions of the object to obtain a third position of the object); and
g) using the third position of the selected object as a reference position for increasing the accuracy of a localization of a third vehicle (see para [591], using the third position as a refined position and updating on a map for improved autonomous driving).
However, Braunstein does not disclose: e) replacement, on the server, of the first location coordinates and the second location coordinates, by means of a fourth program, using corrected first location coordinates and corrected second location 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Soo Jin Park/Primary Examiner, Art Unit 2668